--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 

--------------------------------------------------------------------------------

 
 
EMPLOYMENT AGREEMENT OF JAMES B. SCHWIERS
 



--------------------------------------------------------------------------------


STATE OF SOUTH CAROLINA
COUNTY OF GREENVILLE
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into as of 7th  day of
March, 2005 (the "Effective Date"), by and between SUMMIT FINANCIAL CORPORATION
("Summit") and JAMES B. SCHWIERS  ("Employee").


W I T N E S S E T H:


WHEREAS, Employee currently is employed by Summit as EVP, Chief Operating
Officer of Summit's wholly-owned subsidiary, Summit National Bank ("SNB"),
pursuant to an Employment Agreement between Summit and Employee dated September
2, 1999 (the "Existing Agreement"), and in such position Employee has provided
leadership and guidance in the growth and development of Summit's and SNB's
business; and,


WHEREAS, Summit and SNB propose to enter into an Agreement and Plan of
Reorganization and Merger with First Citizens Bank and Trust Company, Inc.
("FCB"), under which Summit and SNB will be merged into FCB (the "Merger") and
their operations will be combined with those of FCB; and,


WHEREAS, as a result of his ownership of shares of Summit's common stock,
together with his right to purchase additional shares pursuant to stock options
previously granted to him by Summit, Employee has a substantial financial
interest in Summit and will receive substantial personal financial benefits from
the Merger; and, therefore, Employee desires that FCB enter into the Merger with
Summit; and,


WHEREAS, Employee's experience and knowledge of Summit's and SNB's operations,
customers, and affairs, and Employee's knowledge of and standing and reputation
in Summit's and SNB's market area, have contributed to Summit's and SNB's
business success, and they will be of continuing benefit to FCB in its
succession to and continuation of Summit's and SNB's business following the
Merger; and, for that reason, and for its own benefit as well as for the benefit
of FCB following the Merger, Summit and FCB desire for Employee to continue as
an employee of Summit and its successors in interest, including FCB, for the
Term of Employment specified below and to restrict Employee's ability to compete
against Summit, SNB or FCB in Summit's banking markets for a reasonable period
following any termination of Employee's employment; and, as a condition to its
agreement to enter into the Merger, and to provide for the terms of Employee's
continuing employment with Summit before the Merger and with FCB following the
Merger, FCB has requested that Summit and Employee enter into a new employment
agreement that will replace the Existing Agreement; and


WHEREAS, Employee desires to remain as an employee of Summit and, if the Merger
is completed, as an employee of FCB following the Merger, and Employee desires
to accept Summit's offer of continued employment on the basis described herein;
and,


WHEREAS, in contemplation of the Merger, and as an inducement for FCB to enter
into the Merger, Summit and Employee desire to set forth the terms and
conditions of Employee's continued employment with Summit and his employment
with FCB following the Merger in a new written agreement and, for that purpose,
Summit and Employee have agreed to enter into this Agreement with the intent
that this Agreement be binding on and inure to the benefit of Summit as well as
its successors in interest, including FCB following the Merger; and,


WHEREAS, Summit and Employee have agreed that, (i) from and after the Effective
Date, the provisions of the Existing Agreement will be suspended and this
Agreement will define and control their respective rights and obligations and,
following the Merger, those of Employee and FCB, (ii) when the Merger becomes
effective, the Existing Agreement will be terminated and of no further force or
effect retroactive to the Effective Date, and (iii) if the Merger does not
become effective on or before the date specified herein, then this Agreement
shall terminate and be of no further force or effect and the provisions of the
Existing Agreement shall be reinstated retroactive to the Effective Date and
thereafter define and control the respective rights and obligations of Summit
and Employee.


1

--------------------------------------------------------------------------------


 
    NOW, THEREFORE, in consideration of the premises and mutual promises,
covenants and conditions hereinafter set forth, and for other good and valuable
considerations, the receipt and sufficiency of which hereby are acknowledged,
Summit and Employee hereby agree as follows:


1. "Employer." As used throughout the remainder of this Agreement, and except as
otherwise indicated by the context, the term "Employer" is intended to refer to
Summit and, following the Merger, to FCB which, by virtue of and at the
effective time of the Merger, shall assume Summit's obligations and succeed to
its rights and interests hereunder.


2. Employment. Employer agrees to employ Employee, and Employee accepts
employment with Employer, upon the terms and conditions stated herein. As an
employee of Employer, Employee will (i) serve in such position or positions as
shall be specified from time to time by Employer's Board of Directors,
(ii) provide such assistance and advice to Employer as it may request from time
to time regarding matters involving Employer's customers and employees, quality
control and review, and other tasks relating to Employer's operations and,
following the Merger, the transition of control over such operations,
(iii) promote Employer and its business and engage in business development
activities on Employer's behalf, and (iv) have such other duties and
responsibilities, and render to Employer such other management services, as are
customary for persons employed in Employee's position and/or as shall be
assigned to Employee from time to time by Employer.


3. Term. Unless sooner terminated as provided in this Agreement, and subject to
the right of either Employee or Employer to terminate Employee's employment at
any time as provided herein, the term of Employee's employment with Employer
under this Agreement (the "Term of Employment") shall be for a period commencing
on the Effective Date and, except as otherwise described below, terminating on
the "Expiration Date" which, for purposes of this Agreement, shall be the close
of business on the third anniversary date of the effective date of the Merger
(the "Merger Date"). Employee's employment following the Expiration Date shall
be on an "at will" basis. Notwithstanding anything contained herein to the
contrary, if the Merger has not become effective on or before the "Termination
Date" specified in Paragraph 7(a), then this Agreement and the Term of
Employment will terminate on that date as provided in that Paragraph and the
Existing Agreement shall be reinstated as provided in Paragraph 10(a)(iii).


4. Cash Compensation and Expense Reimbursement.


(a) Base Salary. For all services rendered by Employee under this Agreement,
during the Term of Employment Employer shall pay Employee base salary at an
annual rate of
ONE HUNDRED-EIGHTY-EIGHT-THOUSAND-FIVE-HUNDRED AND NO/100s DOLLARS ($188,500.00)
("Base Salary"). Base Salary shall be payable not less frequently than monthly
in accordance with Employer's payroll policies and procedures, and shall be
reviewed, and at Employer's discretion may be increased, from time to time by
Employer in accordance with its normal salary and performance review policies
and procedures.


(b) Additional Cash Payments. In further consideration for Employee's execution
of this Agreement and his agreements described herein (including without
limitation his agreements under Paragraph 8 below), Employer agrees to make the
following additional payments to Employee.


(i) Immediately prior to consummation of the Merger on the Merger Date, Employer
will pay to Employee the sum of FIFTY THOUSAND AND NO/00s DOLLARS ($50,000.00)
(the "Initial Bonus"). Except as described in Paragraph 7(f)(iv) below in the
case of a termination of Employee's employment "without Cause," Employee shall
have no right to receive the Initial Bonus if Employee's employment is
terminated, voluntarily or involuntarily, for any reason prior to consummation
of the Merger. Likewise, Employee shall have no right to receive the Initial
Bonus if this Agreement terminates in the manner described in Paragraph 7(a)
below.


(ii) If Employee remains employed by Employer at the close of business on the
Expiration Date, then, at that time, Employer shall pay to Employee the sum of
ONE HUNDRED THOUSAND AND NO/00s DOLLARS ($100,000.00) (the "Additional Bonus").
Except as described in Paragraph 7(f)(iv) below in the case of a termination of
Employee's employment "without Cause," Employee shall have no right to receive
the Additional Bonus if Employee's employment is terminated, voluntarily or
involuntarily, for any reason prior to the Expiration Date. Likewise, Employee
shall have no right to receive the Additional Bonus if this Agreement terminates
in the manner described in Paragraph 7(a) below.


2

--------------------------------------------------------------------------------


 
(c) Expense Reimbursement. Employer shall reimburse Employee for reasonable
business expenses incurred by Employee in performance of Employee’s duties
hereunder, provided that those expenses are of a type that are reimbursable
under employee expense reimbursement policies adopted by Employer from time to
time and that Employee shall, as a condition of reimbursement, submit
verification of the nature and amount of such expenses in accordance with
Employer's reimbursement policies and in sufficient detail to comply with rules
and regulations promulgated by the Internal Revenue Service.


5. Employee Benefit Plans; Incentive Compensation Plans; Income Taxes.


(a) Benefit and Incentive Plans. During the Term of Employment, Employee shall
be eligible to participate in any and all employee benefit programs maintained
by or for Employer that are generally available to and which cover all
Employer’s employees, and in any incentive compensation plans provided by
Employer that are generally available to and which cover all Employer’s officers
at Employee's job level or classification, subject in each case to the rules
applicable to such plans or programs prevailing from time to time. Except as
otherwise specifically provided herein, Employee's participation in such plans
and programs shall be subject to and in accordance with the terms and conditions
(including eligibility requirements) of such plans and programs, resolutions of
Employer's Board of Directors establishing such plans and programs, and
Employer's normal practices and established policies regarding such plans and
programs.


Employee acknowledges that the terms and provisions of Employer's employee
benefit and incentive compensation plans and programs from time to time may be
determined only by reading the actual plan documents under which Employer or the
plan administrator, as applicable, may make certain administrative
determinations with discretion, and that Employer reserves the right to modify
or terminate each plan or program and any benefits provided thereunder.


(b) Taxes; Withholding. All cash or other compensation payable or provided to
Employee under this Agreement shall be subject to any and all applicable
withholding, Social Security, employment, income and such other taxes,
deductions or assessments as are required by law or customary for Employer's
employees. Employee shall be solely responsible for any income and other taxes
owed on account of Employee's receipt from Employer of all compensation and
benefits under this Agreement and, to the extent that Employer reasonably
believes itself obligated to do so, Employer may withhold any such taxes from
any cash compensation payable to Employee. If the amount of any such taxes that
Employer believes itself required to withhold and transmit to any governmental
or taxing authority exceeds the amount of any payments then due and payable to
Employee and from which such withholding may be made, then Employer may require
that Employee pay to it the full amount of any such taxes then due and, if
Employee shall fail to make such payment, Employer may itself advance and pay
the amount of those taxes and recover any such payments by offset against other
or future payments payable by Employer to Employee under this Agreement or
otherwise.


6. Standards of Performance and Conduct. During the Term of Employment, Employee
faithfully and diligently shall discharge Employee's obligations under this
Agreement, perform the duties associated with Employee's positions with Employer
in a manner which is reasonably competent and satisfactory to Employer and in
accordance with any performance standards established from time to time by
Employer, and make a reasonable effort in good faith to comply with and
implement Employer's policies and procedures in effect and as established from
time to time by Employer.


In the execution of Employee's employment duties under this Agreement, Employee
shall, at all times and in all material respects, comply with any codes or
standards of conduct or ethics policies applicable to Employee and/or Employer's
employees in general, as in effect as of the Effective Date or as may be
adopted, amended or supplemented from time to time subsequent thereto (the "Code
of Conduct"), and with all federal and state statutes, and all rules,
regulations, administrative orders, statements of policy, and other
pronouncements or standards promulgated thereunder, which are applicable to
Employer and its employees, business, and operations.


Employee shall devote substantially all of the Employee’s time, energy and skill
during regular business hours to the performance of the duties of the Employee’s
employment (reasonable vacations and reasonable absences due to illness
excepted).

 
3

--------------------------------------------------------------------------------


 
7. Termination and Termination Pay.


(a) Automatic Termination. In the event that the Merger does not become
effective on or before December 31, 2005 (the "Termination Date"), then, without
action on the part of Employer or Employee, the Term of Employment and this
Agreement automatically shall terminate and this Agreement shall be of no
further force or effect, and the Existing Agreement shall be reinstated as
provided in Paragraph 10(a)(iii).


(b) By Employee. The Term of Employment and Employee's employment under this
Agreement may be terminated at any time by Employee upon 60 days' written notice
to Employer.


(c) Death or Retirement. The Term of Employment and Employee's employment under
this Agreement automatically shall be terminated upon Employee's death during
the Term of Employment or upon the effective date of Employee's "Retirement." As
used in this Agreement, the term "Retirement" shall mean a termination of
Employee's employment with Employer which is treated as a "retirement" under the
terms of any of Employer's retirement plans, or such other termination of
Employee's employment as Employer and Employee shall agree in writing to treat
as "Retirement" for purposes of this Agreement.


(d) By Employer. Employer may terminate the Term of Employment and Employee's
employment under this Agreement at any time and for any reason satisfactory to
Employer, and whether or not for "Cause" as defined below.


Notwithstanding any provision in this Agreement to the contrary, before Employer
may terminate Employee's employment for a Cause described in Paragraph
7(d)(i)(A) below, Employer first shall give Employee thirty (30) days written
notice of the facts or circumstances constituting such Cause for termination,
and, if during such period Employee shall cure such Cause to the reasonable
satisfaction of Employer, then Employee's employment shall continue; provided
however that, in the event of any reoccurrence or further occurrence of the same
Cause, Employer shall have no obligation to give Employee any further or
additional notice or opportunity to cure prior to the termination of Employee's
employment. Except as specifically described above, no such notice or
opportunity to cure shall be required in the case of termination of Employee's
employment for any Cause.


For purposes of this Paragraph 7(d), Employer shall have "Cause" to terminate
Employee's employment upon: 


(i) A determination by Employer, in good faith, that (A) Employee has breached
in any material respect any of the terms or conditions of this Agreement, or has
failed in any material respect to perform or discharge Employee's duties or
responsibilities of employment in the manner provided herein, or that (B)
Employee has violated any provision of the Code of Conduct, or has engaged in
willful misconduct or conduct which is detrimental in any material respect to
the business or business prospects of Employer or its parent or other affiliated
companies, or which has had or likely will have an adverse effect on Employer's
or its parent's or other affiliates' business or reputation;


(ii) The violation by Employee of any applicable federal or state law, or any
applicable rule, regulation, order, or statement of policy promulgated by any
governmental agency or authority having jurisdiction over Employer or its parent
or affiliated companies, or the operations of any of their respective
departments or divisions, including but not limited to the South Carolina
Commissioner of Banks, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency, the South Carolina Board of Financial Institutions,
the Federal Reserve Board, the Securities and Exchange Commission, or any other
state or federal regulator (a "Regulatory Authority"), that results from
Employee's negligence, willful misconduct, or intentional disregard of such law,
rule, regulation, order, or policy statement;


(iii) The commission in the course of Employee's employment with Employer of an
act of fraud, embezzlement, theft, or proven personal dishonesty (whether or not
such act or charge results in criminal indictment, charges, prosecution, or
conviction), or the willful making in the course of Employee's employment with
Employer of any false statement or representation;


4

--------------------------------------------------------------------------------


 
(iv) The conviction of Employee of any felony or any criminal offense involving
dishonesty or breach of trust, or the occurrence of any event described in
Section 19 of the Federal Deposit Insurance Act or any other event or
circumstance which disqualifies Employee from serving as an employee or
executive officer of, or a party affiliated with, Employer or its parent or
affiliated companies; or, in the event Employee becomes unacceptable to, or is
removed, suspended, or prohibited from participating in the conduct of
Employer's or its parent's or affiliated companies' affairs (or if proceedings
for that purpose are commenced), by any Regulatory Authority; or


(v)  Employee's excessive use of any addictive drug or use of any controlled
substance, as defined at 21 U.S.C. § 802 and listed on Schedules I through V of
21 U.S.C. §  812, as revised from time to time, and as defined by other federal
laws or regulations, Employee's use of legal drugs that have not been obtained
legally or are not being taken as prescribed by a licensed physician, or
Employee's use of alcohol in a manner that adversely affects the performance of
Employee's job duties under this Agreement, prevents Employee from performing
Employee's job duties safely or creates a risk to the safety of others at the
workplace; or,


(vi) The exclusion of Employee by the carrier or underwriter from coverage under
Employer's then current "blanket bond" or other fidelity bond or insurance
policy covering its directors, officers, or employees, or the occurrence of any
event that Employer believes, in good faith, will result in Employee being
excluded from such coverage, or having coverage limited as to Employee as
compared to other covered officers or employees, pursuant to the terms and
conditions of such "blanket bond" or other fidelity bond or insurance policy.


(e) Disability. Subject to Employer's obligations and Employee's rights under
(i) Title I of the Americans with Disabilities Act, the Family and Medical Leave
Act, and any other applicable federal or state laws, and to (ii) the vacation
leave, disability leave, sick leave and any other leave policies of Employer,
Employee's employment under this Agreement automatically shall be terminated in
the event Employee becomes disabled during the Term of Employment and it is
reasonably determined by Employer that Employee is unable to perform the
essential functions of Employee's job under this Agreement for ninety (90) days
or more during any 12-month period. Employee agrees to submit to such medical
examinations as may be reasonably requested by Employer in accordance with
applicable law with regard to the issue of disability of Employee, with
permanent disability hereunder and the effective date thereof to be determined
by Employer.


(f)  Effect of Termination. 


(i) In the event of a termination of this Agreement on the Termination Date as
provided in Paragraph 7(a) above, then, notwithstanding anything contained
herein to the contrary, this Agreement shall be of no further force or effect
and neither Employee nor Employer shall have any further rights or obligations
hereunder, including without limitation any rights or obligations pursuant to
Paragraph 8 below or any right or obligation with respect to the Initial Bonus
or the Additional Bonus, and the Existing Agreement shall be reinstated as
provided in Paragraph 10(a)(iii).


(ii) Except as otherwise provided below or in Paragraph 7(a) above, on the
Expiration Date this Agreement shall terminate and neither Employee nor Employer
shall have any further rights or obligations hereunder. Employee's covenants
contained in Paragraph 8 below and Employee's and Employer's respective rights
and obligations thereunder shall survive and remain in effect in accordance with
their terms following the Expiration Date.


(iii) Except as otherwise provided below or in Paragraph 7(a) above, upon any
termination of Employee's employment during the Term of Employment for any
reason, Employee (or, in the case of Employee's death, Employee's estate) shall
be entitled to receive earned but unpaid Base Salary due under this Agreement
through the date of such termination (or, in the case of termination under
Paragraph 7(b) above, through any earlier date on which Employee ceases to
provide services to Employer), and, thereafter, Employee shall have no further
rights, and Employer shall have no further obligations, under this Agreement,
including any right or obligation with respect to the Additional Bonus and, if
such termination of employment occurs before the Merger Date, any right or
obligation with respect to the Initial Bonus; provided, however, that (A)
Employer's obligations under subparagraph (iv) below (if any), and Employee's
covenants contained in Paragraph 8 below and Employee's and Employer's
respective rights and obligations thereunder, shall survive and remain in effect
in accordance with their terms following any actual termination of Employee's
employment during the Term of Employment, and (B) in the case of termination of
employment as a result of Employee's disability as provided in Paragraph 7(e),
Employee shall be entitled to any payments provided under any disability income
plan of Employer which is applicable to Employee.


(iv) Notwithstanding subparagraph (iii) above, in the case of a termination of
Employee's employment by Employer prior to the Expiration Date under Paragraph
7(d) without Cause, Employer shall remain obligated to (i) pay Base Salary to
Employee at Employee's then current Base Salary rate for the then current
unexpired Term of Employment hereunder (which payments shall be made on the same
schedule as Employee's Base Salary was paid by Employer during the Term of
Employment), (ii) in the case of such a termination prior to the Merger Date,
pay the Initial Bonus to Employee on the Merger Date, (iii) pay the Additional
Bonus to Employee at the time Employer pays the final payment of Base Salary,
and, (iv) if Employee chooses to exercise Employee's rights to purchase
continued health insurance coverage under Employer's health insurance plan
pursuant to the Consolidated Omnibus Budget Reconciliation Act ("COBRA"),
reimburse Employee for the cost of such continued insurance coverage for the
maximum period during which such coverage is available to and actually purchased
by Employee under COBRA, but not longer than the unexpired Term of Employment
hereunder.


5

--------------------------------------------------------------------------------


 
8. Noncompetition; Nonsolicitation; Nonpiracy; Confidentiality.


(a) General. Employee hereby acknowledges and agrees that (i) Summit and its
subsidiaries, including SNB (collectively referred to in this Paragraph 8 as
"Summit"), have made a significant investment in the development of their
business in Summit's banking market included in geographic area identified below
as the "Relevant Market" and that, by virtue of FCB's acquisition of Summit, FCB
will acquire a valuable economic interest in Summit's business in the Relevant
Market which it is entitled to protect; (ii) in the course of Employee's service
on behalf of Summit and future service as an employee of FCB, Employee has
gained and will gain substantial knowledge of and familiarity with Summit's and
FCB's customers and their dealings with them, and other information concerning
Summit's and FCB's businesses, all of which constitute valuable assets and
information proprietary to them; and (iii) in order to protect Summit's and
FCB's interests in their businesses, and to assure FCB the benefit of its
acquisition of and succession to Summit's business, it is reasonable and
necessary to place certain restrictions on Employee's ability to compete against
Summit and FCB and on Employee's disclosure of information about Summit's and
FCB's businesses and customers. For that purpose, and in consideration of
Employer's agreements contained herein, Employee covenants and agrees with
Employer as provided below. For purposes of this Paragraph 8, references to
"Employer" shall be considered to refer to Summit, including its subsidiaries,
before the Merger and to FCB following the Merger.


(b) Definitions. For purposes of this Paragraph 8, the following terms shall
have the meanings set forth below: 


Compete. The term "Compete" means: (i) acting as a consultant, officer,
director, advisory director, independent contractor, employee, organizer or
sponsor of any Financial Institution that has, or will have, its main or
principal office in the Relevant Market (as defined below), or, in acting in any
such capacity with any other Financial Institution, to maintain an office or be
employed at or assigned to or to have any direct involvement in the management,
supervision, business, marketing activities, or solicitation of business for or
operation of any office of such Financial Institution located in the Relevant
Market; or (ii) communicating to any Financial Institution the names or
addresses of or any financial information concerning any Person who was a
Customer of Employer on the date of termination of Employee's employment with
Employer.


Confidential Information. The term "Confidential Information" means any and all
information, including but not limited to figures, projections, estimates,
lists, files, records, documents, manuals or other such materials or information
(including any files, data or information maintained electronically, on
microfiche or otherwise) relating to Customers, or relating to Employer and its
respective lending, deposit and trust operations and related businesses,
regulatory examinations, financing sources, financial results and condition,
Customers (including lists of Customers and former customers and information
regarding their dealings with Employer), prospective Customers, contemplated
acquisitions (whether of business or assets), ideas, methods, marketing
investigations, surveys, research, policies and procedures, computer systems and
software, shareholders, employees, officers and directors, which is or has been
disclosed to the Employee or of which the Executive became aware as a
consequence of or through the Employee’s relationship to Employer and which has
value to Employer and is not generally known to its competitors. Confidential
Information shall not include any data or information that has been voluntarily
disclosed to the public by Employer (except where such public disclosure has
been made by the Employee without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means.


Customer. The term "Customer" means any Person residing or located within the
Relevant Market with whom Employer has a depository or loan relationship and/or
to whom Employer is providing any service or product.


Financial Institution. The term "Financial Institution" means (i) any federal or
state chartered bank, savings bank, savings and loan association, or credit
union (a "Depository Institution"), (ii) any holding company for, or corporation
that owns or controls, any Depository Institution (a "Holding Company"), (iii)
any direct or indirect subsidiary, service corporation or affiliate of any
Depository Institution or Holding Company, or any entity controlled in any way
by any Depository Institution or Holding Company, or (iv) any other Person
engaged in the business of making loans of any type, soliciting or taking
deposits, or providing any other service or product that is provided by Employer
or one of its affiliated corporations.


Person. The term "Person" means any natural person or any corporation,
partnership, proprietorship, joint venture, limited liability company, trust,
estate, governmental agency or instrumentality, unincorporated association, or
other entity.


Relevant Market. The term "Relevant Market" means the areas encompassed by
Greenville, Spartanburg, Anderson and Laurens Counties, South Carolina.


Restriction Period. The term "Restriction Period" means the period beginning on
the Effective Date and ending on the later of (i) two years following the Merger
Date in the event of any termination of Employee's employment with Summit before
the Merger Date, (ii) two years following any termination of Employee's
employment with FCB after the Merger Date but before the Expiration Date, or
(iii) if Employee remains employed by Employer on the Expiration Date, one year
following the termination of this Agreement on the Expiration Date, and, in the
case of any termination of Employee's employment described in clauses (i) or
(ii) above, whether such termination is initiated by Employee or by Summit or
FCB for any reason; provided however that, in the case of a termination of
Employee's employment by Employer prior to the Expiration Date under Paragraph
7(d) without Cause, the Restriction Period shall not extend beyond the date that
is one year following the Expiration Date, and the Restriction Period shall
immediately expire upon a default by Employer in making the payments for which
it is obligated under Paragraph 7(f)(iv) above. Notwithstanding anything
contained herein to the contrary, in the event any payment required under
Paragraph 7(f)(iv) is not made by Employer by the due date for that payment,
Employer shall not be considered to be in default with respect to that payment
for purposes of this Paragraph 8 unless it shall fail to make that payment
within ten business days after its receipt of written notice from Employee that
the payment has not been made.


6

--------------------------------------------------------------------------------


 
(c) Covenant Not to Compete. Employee agrees that, during the Restriction
Period, and in consideration of the Employer's agreements hereunder, Employee
shall not Compete, directly or indirectly, with Employer.


(d) Covenant Not to Solicit Customers. Employee agrees that, during the
Restriction Period, and in consideration of Employer's agreements hereunder,
Employee shall not solicit any Person who was a Customer on the date of
termination of Employee's employment with Employer to become a depositor in or a
borrower from any Financial Institution, to obtain any other service or product
from any Financial Institution, or to change any depository, loan, and/or other
banking relationship to any Financial Institution, other than Employer.


(e) Covenant Not to Solicit Employees. Employee agrees that, during the
Restriction Period, and in consideration of Employer's agreements hereunder,
Employee shall not, directly or indirectly, on Employee's own behalf or on
behalf of others, in the Relevant Market, solicit, recruit or hire away or
attempt to solicit, recruit or hire away, to another person or entity providing
products or services competitive with the business of Employer, any full-time,
part-time or temporary employee of Employer or its affiliates, whether or not
such employees are subject to an employment agreement with Employer.


(f) Covenant of Confidentiality. Employee covenants and agrees that, in
consideration of Employer's agreements hereunder, all Confidential Information
shall be considered and kept as the confidential, private and proprietary
records and information of Employer, and except as shall be required in the
course of the performance by Employee of Employee's duties on behalf of Employer
or otherwise pursuant to the direct, written authorization of Employer,
Employee, will not at any time (whether during the Term of Employment or
following the expiration or termination thereof): divulge any such Confidential
Information to any other Person; remove any such Confidential Information in
written or other recorded form from Employer's premises; or make any use of any
Confidential Information for Employee's own purposes or for the benefit of any
Person other than Employer. The above obligations of confidentiality shall not
prohibit the disclosure of any such Confidential Information by Employee to
Employee's attorneys (if each such attorney is advised of the existence of this
agreement), or to the extent such disclosure is required by subpoena or order of
a court or regulatory authority of competent jurisdiction, or to the extent
that, in the reasonable opinion of legal counsel to Employee (which opinion,
unless otherwise prohitibed by law, shall be delivered in writing to Employer as
far in advance as practicable prior to such disclosure), disclosure otherwise is
required by law.


(g) Reasonableness of Restrictions. If any of the restrictions set forth in this
Paragraph 8 shall be declared invalid for any reason whatsoever by a court of
competent jurisdiction, the validity and enforceability of the remainder of such
restrictions shall not thereby be adversely affected. Employee acknowledges that
Summit has a substantial presence in the area included in Relevant Market, that
FCB, through its merger with Summit, will acquire a legitimate economic interest
of Summit in the Relevant Market which this Paragraph 8 specifically is intended
to protect, and that the Relevant Market and Restriction Period are limited in
scope to the geographic territory and period of time reasonably necessary to
protect Summit's and FCB's economic interest and otherwise are reasonable and
proper. In the event the Restriction Period or any other such time limitation is
deemed to be unreasonable by a court of competent jurisdiction, Employee hereby
agrees to submit to such reduction of the Restriction Period as the court shall
deem reasonable. In the event the Relevant Market is deemed by a court of
competent jurisdiction to be unreasonable, Employee hereby agrees that the
Relevant Market shall be reduced by excluding any separately identifiable and
geographically severable area necessary to make the remaining geographic
restriction reasonable, but this Paragraph 8 shall be enforced as to all other
areas included in the Relevant Market which are not so excluded.


(h) Remedies for Breach. Employee understands and acknowledges that Employee's
breach or violation of any of the covenants contained in Paragraphs 8(c), 8(d),
8(e) and 8(f) shall be deemed a material breach of this Agreement and will cause
substantial, immediate and irreparable injury to Employer, and that Employer
will have no adequate remedy at law for such breach or violation. In the event
of Employee's actual or threatened breach or violation of the covenants
contained in either such Paragraph, Employer shall be entitled to bring a civil
action seeking, and, upon a finding by a court of competent jurisdiction that it
appears likely that Employee has breached or threatens to breach any of these
covenants, shall be entitled to, an injunction restraining Employee from
violating or continuing to violate such covenant or from any threatened
violation thereof, or for any other legal or equitable relief relating to the
breach or violation of such covenant. Employee agrees that, if Employer
institutes any action or proceeding against Employee seeking to enforce any of
such covenants or to recover other relief relating to an actual or threatened
breach or violation of any of such covenants, Employee shall be deemed to have
waived the claim or defense that Employer has an adequate remedy at law and
shall not urge in any such action or proceeding the claim or defense that such a
remedy at law exists. However, the exercise by Employer of any such right,
remedy, power or privilege shall not preclude Employer or its successors or
assigns from pursuing any other remedy or exercising any other right, power or
privilege available to it for any such breach or violation, whether at law or in
equity, including the recovery of damages, all of which shall be cumulative and
in addition to all other rights, remedies, powers or privileges of Employer.


7

--------------------------------------------------------------------------------


 
Notwithstanding any provision in this Agreement to the contrary, Employee agrees
that the provisions of Paragraphs 8(c), 8(d), 8(e) and 8(f) above and the
remedies provided in this Paragraph 8(h) for a breach by Employee shall be in
addition to, and shall not be deemed to supersede or to otherwise restrict,
limit or impair the rights of Employer under any state or federal law or
regulation dealing with or providing a remedy for the wrongful disclosure,
misuse or misappropriation of trade secrets or other proprietary or confidential
information.


(i) Survival of Covenants. Employee's covenants and agreements and Employer's
rights and remedies provided for in this Paragraph 8 shall survive and remain
fully in effect following the expiration of the Term of Employment or any actual
termination of Employee's employment with Employer during the Term of
Employment; provided however that, upon any termination of this Agreement
pursuant to Paragraph 7(a) above, Employee's covenants and agreements and
Employer's rights and remedies provided for in this Paragraph 8 likewise shall
terminate and be of no further force or effect. In the event that Employee
remains in the employ of Employer following the Expiration Date, then, upon any
termination of his employment for any reason following the date that is one year
after the Expiration Date, Employee shall have no further obligations pursuant
to this Paragraph 8.


9. Additional Regulatory Requirements. Notwithstanding anything contained in
this Agreement to the contrary, it is understood and agreed that Employer (or
any of its successors in interest) shall not be required to make any payment or
take any action under this Agreement if, in the opinion of counsel to Employer
such payment or action: (a) would be prohibited by or would violate any
provision of state or federal law applicable to Employer, including without
limitation the Federal Deposit Insurance Act, as now in effect or hereafter
amended, (b) would be prohibited by or would violate any applicable rules,
regulations, orders or statements of policy, whether now existing or hereafter
promulgated, of any Regulatory Authority, or (c) otherwise would be prohibited
by any Regulatory Authority.


10. Termination of Previous Employment Arrangements. Except as otherwise
described in this Agreement below, Employee and Employer specifically agree that
this Agreement supersedes any and all prior agreements, arrangements or
understandings between Employee and Employer pertaining to employment,
compensation, severance benefits, or other such arrangements, either oral or
written. As additional consideration for Employer's agreements and obligations
under this Agreement, Employee hereby waives any and all rights, and releases
Employer from any and all obligations or liabilities, arising under any such
prior agreements, arrangements or understandings, or otherwise arising out of
the employment relationship between Employee and Employer, and agrees that all
such rights and liabilities hereby are terminated and shall be of no further
force or effect.


It is understood that Employee and Summit are parties to the Existing Agreement
and to that certain Salary Continuation Agreement dated September 9, 1998, as
amended on January 2, 2002 (the "Salary Continuation Agreement"). Employee and
Employer agree that, notwithstanding anything contained in this Agreement to the
contrary:


(a) (i) effective as of the Effective Date, the provisions of the Existing
Agreement shall be suspended and this Agreement alone shall be in effect and
binding on them and shall define and control the respective rights and
obligations of Employee and Summit, (ii) on the Merger Date, the Existing
Agreement automatically shall terminate and be of no further force or effect
retroactive to the Effective Date, and this Agreement alone shall define and
control the respective rights and obligations of Employee and of FCB, as
successor to Summit, and (iii) in the event that this Agreement terminates on
the Termination Date as described in Paragraph 7(a) above, then the provisions
of the Existing Agreement shall be reinstated retroactive to the Effective Date
and shall once again define and control the respective rights and obligations of
Employee and Summit; and


(b) the Salary Continuation Agreement described above shall remain in full force
and effect.


8

--------------------------------------------------------------------------------


 
11. Successors and Assigns.


(a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of Employer (including FCB upon consummation of the
Merger) which shall acquire, directly or indirectly, by conversion, merger,
consolidation, purchase, or otherwise, all or substantially all of the assets of
Employer.


(b) Employer is contracting for the unique and personal skills of Employee.
Therefore, Employee shall be precluded from assigning or delegating Employee's
rights or duties hereunder without first obtaining the written consent of
Employer.


12. Modification; Waiver; Amendments. Any term or condition of this Agreement
may be waived, either in whole or in part, at any time by the party which is
entitled to the benefits thereof; provided, however, that no waiver of any term
or condition of this Agreement by any party shall be effective unless such
waiver is in writing and signed by the waiving party. No waiver by either party
hereto, at any time, of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No failure or delay of any party
to exercise any power, or to insist upon a strict compliance by any other party
of any obligation, and no custom or practice at variance with any terms hereof,
shall constitute a waiver of the right of any party to demand full and complete
compliance with such terms. This Agreement may be amended, modified or
supplemented only by an agreement in writing executed in the same manner as this
Agreement.


13. Applicable Law. The parties hereto agree that without regard to principles
of conflicts of laws, the internal laws of the State of South Carolina shall
govern and control the validity, interpretation, performance, and enforcement of
this Agreement, except to the extent that federal law shall be deemed to apply.
Any suit or action relating to this Agreement shall be instituted and prosecuted
exclusively in the Courts of Richland County, South Carolina, and each party
hereto hereby does waive any right or defense relating to such jurisdiction and
venue.


14. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


15. No Set-Off by the Employee. The existence of any claim, demand, action or
cause of action by the Employee against Employer or its parent or other
affiliated companies, whether based upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by Employer of any of its rights
hereunder.


16. Delivery of Property upon Request or Termination. Upon request by Employer,
and in any event at the end of the Term of Employment, Employee will promptly
deliver to Employer all property belonging to Employer or its parent or other
affiliated companies, including without limitation all Confidential Information,
then in Employee's possession or control.


17. Headings. The section and paragraph headings and captions in this Agreement
have been inserted for convenience of reference only and shall not affect in any
way the meaning or interpretation of any provisions of this Agreement.


18. Notices. Except as otherwise may be provided herein, all notices, claims,
certificates, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given when hand delivered or sent
by facsimile transmission by one party to the other, or when deposited by one
party with the United States Postal Service, postage prepaid; and, if directed
to Employer, delivered or addressed to its Chief Financial Officer at its
principal executive offices, and if to Employee, delivered or addressed to
Employee at Employee's address in Employer's records or at such other address as
Employee shall specify from time to time in a notice given to Employer as
provided above.


19. Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed an original instrument, but all
such counterparts together shall constitute but one agreement.


20. Entire Agreement. This Agreement (including all schedules, exhibits, and
other documents attached hereto, and all documents incorporated herein by
reference) contains the entire agreement of the parties with respect to the
transactions described herein and supersedes any and all other oral or written
agreement(s) heretofore made, and there are no representations or inducements by
or to, or any agreements, promises, warranties, covenants or undertakings among,
any of the parties hereto that are not expressly set forth in this Agreement.


9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by its
duly authorized officer in pursuance of authority duly given by its Board of
Directors, and Employee has set hereunto Employee's hand and adopted as
Employee's seal the typewritten word "SEAL" appearing beside Employee's name,
all as of the day and year first above written.





 
SUMMIT FINANCIAL CORPORATION
 
By:   /s/ J. Randolph Potter                             
Attested:     
Its: President
/s/ Blaise B. Bettendorf
 
 Assistant Secretary
EMPLOYEE
(SEAL)
/s/ James B. Schwiers
 
 James B. Schwiers



 
 
 

10

--------------------------------------------------------------------------------



 
 
 